DETAILED ACTION
Allowable Subject Matter
Claims 1–3 and 5–10 are allowed. Claims 1–5, 7, and 10 have been amended, claims 6, and 8–9 are previously presented, and claim 4 has been cancelled in the amendment filed by Applicant on May 17th, 2021.
In the interest of compact prosecution, an interview was conducted with Applicant in order to bring the limitations of would-be objected claims into the independent claim. Please refer to the Interview Summary of August 18th, 2021 for further details.

Response to Amendment
Applicant's amendments to claims 1–5, 7, and 10 filed on May 17th, 2021 are accepted because no new matter has been entered.
Applicant’s amendments to the Specification for minor informalities are accepted and the objections are withdrawn.
The amendments to the Drawings filed on May 17th, 2021 are accepted and the objections are withdrawn.
The objections to claims 1–10 are withdrawn in view of the amendments.
The rejections of claims 1–10 under 35 U.S.C. §112(b) are withdrawn in view of the amendments.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Authorization for this examiner’s amendment was given in a telephone interview with Jaclyn A. Schade on August 18th, 2021. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

at least one passive safety primary heat exchanger for cooling the primary liquid of the nuclear reactor in the event of a malfunction of the normal cooling of the primary liquid of the reactor, 
wherein the vessel comprises a recess arranged in the wall thereof and wherein said at least one passive safety primary heat exchanger is integrated at least partially in said recess, 
wherein said passive safety primary heat exchanger comprises a plurality of separators forming a network of exchange channels for circulation of a secondary cooling fluid between two adjacent separators.

2.	(Previously Presented) The nuclear reactor according to claim 1, wherein said recess arranged in the wall of the vessel has a level of thickness for receipt of the at least one passive safety primary heat exchanger therein without obstructing circulation of the primary liquid between the wall of the vessel and the at least one passive safety primary heat exchanger.

3.	(Previously Presented) The nuclear reactor according to claim 1, wherein said recess arranged in the wall of the vessel is positioned at a height corresponding to the positioning of said at least one power primary heat exchanger.

4.	(Cancelled) 

5.	(Currently Amended) The nuclear reactor according to claim [[4]]1, wherein said passive safety primary heat exchanger is a cold plate having a first face in contact with the primary liquid and a second face in contact with [[a]]the secondary cooling fluid and facing said recess, and wherein said plurality of separators is positioned between the second face of the cold plate and said recess.

6.	(Currently Amended) The nuclear reactor according to claim [[4]]1, wherein said passive safety primary heat exchanger comprises a casket having a first plate and a second plate, said 

7.	(Previously Presented) The nuclear reactor according to claim 6, wherein the vessel comprises feed-throughs emerging at the level of said recess and 
wherein said passive safety primary heat exchanger comprises a feed tube positioned in a first part of said passive safety primary heat exchanger and an extraction tube positioned in a second part of said passive safety primary heat exchanger, the feed tube being positioned relatively below said extraction tube in a longitudinal direction of the vessel, 
the feed tube and the extraction tube enabling the circulation of the secondary cooling fluid inside said passive safety primary heat exchanger, the feed tube and the extraction tube passing through the vessel at the level of said feed-throughs.

8.	(Previously Presented) The nuclear reactor according to claim 7, wherein the feed tube and the extraction tube communicate with said internal network for the circulation of the secondary cooling fluid.

9.	(Previously Presented) The nuclear reactor according to claim 6, wherein said passive safety primary heat exchanger is formed by a plurality of caskets.

10.	(Previously Presented) The nuclear reactor according to claim 6, wherein said recess has grooves and wherein said passive safety primary heat exchanger comprises pads to maintain said passive safety primary heat exchanger at a certain distance from the bottom of the recess, said grooves and said pads allowing a circulation of primary liquid in said recess.

The following is an examiner’s statement of reasons for allowance: Please refer to the previous explanations provided in Section 35 of the Non-Final Office Action mailed on February 17th, 2021. Moreover, No prior art, either alone or in combination teaches or suggests a passive .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M. RITCHIE, reachable at telephone number (571) 272-4869. The examiner is normally available Monday - Friday 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack W. Keith can be reached on 571-272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-4869.
Interviews
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
Application Status
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARLENE M RITCHIE/
Primary Examiner, Art Unit 3646